Broyles, O. J.
1. The admission of the evidence of the arresting officer, that he “noticed a bulky something in his [the defendant’s] pocket, and . . went in his pocket and got his pistol,” was not error. Smith v. State, 17 Ga. App. 693.
2. The excerpts from the charge of the court, complained of, when considered in connection with the entire charge and the facts of the case, show no reversible error.
3. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.